Exhibit 10.2

INTEGRATED SILICON SOLUTION, INC.

2007 INCENTIVE COMPENSATION PLAN

NOTICE OF GRANT OF STOCK OPTION

Unless otherwise defined herein, the terms defined in the 2007 Incentive
Compensation Plan (the “Plan”) will have the same defined meanings in this
Notice of Grant of Stock Option (the “Notice of Grant”) and Terms and Conditions
of Stock Option Grant, attached hereto as Exhibit A (together, the “Agreement”).

 

Optionee:  

 

  Address:  

 

   

 

 

Optionee has been granted an option (the “Option”) to purchase Common Stock of
the Corporation, subject to the terms and conditions of the Plan and this
Agreement, as follows:

 

Grant Number  

 

  Date of Grant  

 

  Vesting Commencement Date  

 

  Number of Shares Granted  

 

  Exercise Price per Share  

$

  Total Exercise Price  

$

  Type of Option            Incentive Option              Non-Statutory Option  
Term/Expiration Date  

 

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
this Option will be exercisable, in whole or in part, in accordance with the
following schedule:

[INSERT VESTING SCHEDULE]

 

1



--------------------------------------------------------------------------------

Termination Period:

This Option will be exercisable for [            ] after Optionee ceases to
provide Service to the Corporation, unless such termination is due to Optionee’s
death or Permanent Disability, in which case this Option will be exercisable for
[            ] after Optionee ceases to provide Service to the Corporation.
Notwithstanding the foregoing, in no event may this Option be exercised after
the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Article Two, Section IV of the Plan.

By Optionee’s signature and the signature of the Corporation’s representative
below, Optionee and the Corporation agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. Optionee
has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
Plan and Agreement. Optionee further agrees to notify the Corporation upon any
change in the residence address indicated below.

 

OPTIONEE     INTEGRATED SILICON SOLUTION, INC.

 

   

 

Signature     By

 

   

 

Print Name     Title Address:      

 

     

 

     

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant. The Corporation hereby grants to the Optionee named in the Notice of
Grant (“Optionee”) an option (the “Option”) to purchase the number of shares of
Common Stock, as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference. Subject to Section V of Article Six of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan will
prevail.

If designated in the Notice of Grant as an Incentive Option (“ISO”), this Option
is intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it will
be treated as a Non-Statutory Option (“NSO”). Further, if for any reason this
Option (or portion thereof) will not qualify as an ISO, then, to the extent of
such nonqualification, such Option (or portion thereof) will be regarded as a
NSO granted under the Plan. In no event will the Plan Administrator, the
Corporation or any Parent or Subsidiary or any of their respective employees or
directors have any liability to Optionee (or any other person) due to the
failure of the Option to qualify for any reason as an ISO.

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Shares of Common Stock scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Optionee in
accordance with any of the provisions of this Agreement, unless Optionee will
have provided continuous Service from the Date of Grant until the date such
vesting occurs.

3. Plan Administrator Discretion. The Plan Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Plan Administrator.

4. Exercise of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit B (the “Exercise Notice”) or in a manner and pursuant to
such procedures as the Plan Administrator may determine, which will state the
election to exercise the Option, the number of shares of Common Stock in respect
of which the Option is being exercised (the “Exercised Shares of Common Stock”),
and such other representations and agreements as may be required by the
Corporation pursuant to the provisions of the Plan. The Exercise Notice will be
completed by Optionee and delivered to the Corporation. The Exercise Notice will
be accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares of Common Stock together with any applicable Withholding Taxes. This
Option will be deemed to be exercised upon receipt by the Corporation of such
fully executed Exercise Notice accompanied by the aggregate Exercise Price.

 

3



--------------------------------------------------------------------------------

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Optionee:

(a) cash;

(b) check; or

(c) consideration received by the Corporation under a formal cashless exercise
program adopted by the Corporation in connection with the Plan.

6. Tax Obligations.

(a) Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the shares of Common Stock will be issued
to Optionee, unless and until satisfactory arrangements (as determined by the
Plan Administrator) will have been made by Optionee with respect to the payment
of income, employment and other taxes which the Corporation determines must be
withheld with respect to such shares of Common Stock. To the extent determined
appropriate by the Corporation in its discretion, it will have the right (but
not the obligation) to satisfy any Withholding Taxes obligations by reducing the
number of shares of Common Stock otherwise deliverable to Optionee. If Optionee
fails to make satisfactory arrangements for the payment of any required
Withholding Taxes obligations hereunder at the time of the Option exercise,
Optionee acknowledges and agrees that the Corporation may refuse to honor the
exercise and refuse to deliver the shares of Common Stock if such withholding
amounts are not delivered at the time of exercise.

(b) Notice of Disqualifying Disposition of ISO shares of Common Stock. If the
Option granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the shares of Common Stock acquired pursuant to the ISO on or
before the later of (i) the date two (2) years after the Grant Date, or (ii) the
date one (1) year after the date of exercise, Optionee will immediately notify
the Corporation in writing of such disposition. Optionee agrees that Optionee
may be subject to income tax withholding by the Corporation on the compensation
income recognized by Optionee.

(c) Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a share of Common Stock on the date of
grant (a “Discount Option”) may be considered “deferred compensation.” A
Discount Option may result in (i) income recognition by Optionee prior to the
exercise of the option, (ii) an additional twenty percent (20%) federal income
tax, and (iii) potential penalty and interest charges. The Discount Option may
also result in additional state income, penalty and interest charges to the
Optionee. Optionee acknowledges that the Corporation cannot and has not
guaranteed that the IRS will agree that the per share exercise price of this
Option equals or exceeds the Fair Market Value of a share of Common Stock on the
Date of Grant in a later examination. Optionee agrees that if the IRS determines
that the Option was granted with a per share exercise price that was less than
the Fair Market Value of a share of common stock on the date of grant, Optionee
will be solely responsible for Optionee’s costs related to such a determination.

 

4



--------------------------------------------------------------------------------

7. Rights as Stockholder. Neither Optionee nor any person claiming under or
through Optionee will have any of the rights or privileges of a stockholder of
the Corporation in respect of any shares of Common Stock deliverable hereunder
unless and until certificates representing such shares of Common Stock will have
been issued, recorded on the records of the Corporation or its transfer agents
or registrars, and delivered to Optionee. After such issuance, recordation and
delivery, Optionee will have all the rights of a stockholder of the Corporation
with respect to voting such shares of Common Stock and receipt of dividends and
distributions on such shares of Common Stock.

8. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES OF COMMON STOCK PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING SERVICE AT THE WILL OF THE CORPORATION (OR THE PARENT
OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES OF COMMON STOCK HEREUNDER.
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE RIGHT OF THE CORPORATION (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) TO TERMINATE
OPTIONEE’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.

9. Address for Notices. Any notice to be given to the Corporation under the
terms of this Agreement will be addressed to the Corporation at Integrated
Silicon Solution, Inc., 1940 Zanker Road, San Jose, CA 95112, or at such other
address as the Corporation may hereafter designate in writing.

10. Grant is Not Transferable. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Corporation
will determine, in its discretion, that the listing, registration or
qualification of the shares of Common Stock upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
shares of Common Stock to Optionee (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Corporation. The Corporation will make all reasonable

 

5



--------------------------------------------------------------------------------

efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority. Assuming such compliance, for income tax purposes the Exercised
Shares of Common Stock will be considered transferred to Optionee on the date
the Option is exercised with respect to such Exercised Shares of Common Stock.

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

14. Plan Administrator Authority. The Plan Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any shares of Common Stock subject to
the Option have vested). All actions taken and all interpretations and
determinations made by the Plan Administrator in good faith will be final and
binding upon Optionee, the Corporation and all other interested persons. No
member of the Plan Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

15. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Optionee’s consent to participate in the Plan by electronic means. Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Corporation or another third party designated by the
Corporation.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Optionee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Corporation.

19. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Optionee expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan. Optionee
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Corporation at any time.

20. Governing Law. This Agreement will be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating

 

6



--------------------------------------------------------------------------------

any dispute that arises under this Option or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Option is made and/or to
be performed.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

INTEGRATED SILICON SOLUTION, INC.

2007 INCENTIVE COMPENSATION PLAN

EXERCISE NOTICE

Integrated Silicon Solution, Inc.

1940 Zanker Road

San Jose, CA 95112

Attention:                         

1. Exercise of Option. Effective as of today,                     ,         ,
the undersigned (“Purchaser”) hereby elects to purchase              shares of
Common Stock of Integrated Silicon Solution, Inc. (the “Corporation”) under and
pursuant to the 2007 Incentive Compensation Plan (the “Plan”) and the Stock
Option Agreement dated                              (the “Agreement”). The
purchase price for the shares of Common Stock will be $            , as required
by the Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Corporation the full
purchase price of the shares of Common Stock and any required Withholding Taxes
to be paid in connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Agreement and agrees to abide by
and be bound by their terms and conditions.

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Corporation or of a duly authorized transfer agent of
the Corporation) of the shares of Common Stock, no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The shares of Common
Stock so acquired will be issued to Optionee as soon as practicable after
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date of issuance, except as provided
in Section V.D of Article One of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the shares of
Common Stock. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the shares of Common Stock and that Purchaser is not relying on
the Corporation for any tax advice.

6. Entire Agreement; Governing Law. The Plan and Agreement are incorporated
herein by reference. This Exercise Notice, the Plan and the Agreement constitute
the entire agreement of

 

1



--------------------------------------------------------------------------------

the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Corporation and Purchaser
with respect to the subject matter hereof, and may not be modified adversely to
the Purchaser’s interest except by means of a writing signed by the Corporation
and Purchaser. This agreement is governed by the internal substantive laws, but
not the choice of law rules, of California.

 

Submitted by:     Accepted by: PURCHASER     INTEGRATED SILICON SOLUTION, INC.

 

   

 

Signature     By

 

   

 

Print Name     Its Address:    

 

   

 

       

 

    Date Received

 

2